Citation Nr: 1142852	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-42 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an autoimmune disorder, to include non-Hodgkin's lymphoma and/or Wegener's granulomatosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to March 1970.  Service in the Republic of Vietnam is demonstrated by the evidence of record. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the Veteran's service-connection claim for non-Hodgkin's lymphoma.

In August 2010, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the August 2010 hearing, the Veteran submitted additional evidence directly to the Board accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

In July 2011, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the nature and etiology of the Veteran's autoimmune disorder.  In August 2011, the Board received the requested VHA opinion.  The Veteran submitted additional argument in response to this medical opinion in an October 27, 2011 brief, which has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claim. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

The evidence of record includes indication that the Veteran has claimed or is currently receiving disability benefits from the Social Security Administration (SSA).  See the Veteran's September 2007 Application for Compensation [VA Form 21-526, Part D, page 1].  The evidence of record does not contain any SSA records, and there is no indication such were sought.  Because such records may contain pertinent information relating to the pending claim on appeal, appropriate efforts should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should send the Veteran a letter asking him to identify any additional private or VA treatment records pertaining to his claimed autoimmune disorder that he wants VA to help him obtain.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

2.  The VBA should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits adjudication, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection claim.  If the claim is denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


